        CASE 0:19-cv-02727-WMW-LIB Doc. 45 Filed 02/02/21 Page 1 of 21




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Martin Gisairo,                                          Case No. 19-cv-2727 (WMW/LIB)

                             Plaintiff,
                                                  ORDER GRANTING IN PART AND
        v.                                        DENYING IN PART DEFENDANT’S
                                                       MOTION TO DISMISS
Lenovo (United States) Inc.,

                             Defendant.


       This matter is before the Court on Defendant’s motion to dismiss Plaintiff’s first

amended complaint (complaint) for lack of standing, for failure to plead with particularity,

and for failure to state any claim on which relief can be granted. (Dkt. 32.) For the reasons

addressed below, the Court grants in part and denies in part Defendant’s motion.

                                     BACKGROUND

       Plaintiff Martin Gisairo (Gisairo) is a United States citizen residing in Minnesota.

Defendant Lenovo (United States) Inc. (Lenovo) is a Delaware corporation with its

principal place of business in North Carolina. Lenovo designs, manufactures, and sells

computers over the internet to consumers in the United States. This putative class-action

lawsuit arises from the alleged defects in two Lenovo computer models, the Yoga 520,

which is better known as the Flex 5 laptop in the North American market, and the Yoga

730.

       Lenovo represents to consumers that the Flex 5 has a “360-degree hinge” and is able

to “easily flip into tablet mode . . . [or] tent mode.” The Yoga 730 includes a similar
        CASE 0:19-cv-02727-WMW-LIB Doc. 45 Filed 02/02/21 Page 2 of 21




functionality, including 360-degree flexibility and the ability to “transition from tablet

mode to laptop mode and back.” Gisairo alleges that “Lenovo’s marketing materials also

boast of ‘Ultra HD’ and ‘4k’ high resolution displays, claiming that ‘you’ll see every detail’

and ‘you’ll be able to watch movies and browse the web in vivid detail from nearly every

angle.’ ”

       On December 29, 2017, Gisairo purchased a Lenovo Flex 5 laptop that included a

limited warranty stating, in part: “each Lenovo hardware product that you purchase is free

from defects in materials and workmanship under normal use during the warranty period.”

       Gisairo alleges that the Yoga 730 and the Flex 5 laptops are designed and

manufactured with a monitor display defect. According to Gisairo, the defect causes part

or all of the monitor display to “flicker, freeze, black out, and/or display corrupted visuals.”

Gisairo also alleges that when these issues occur, “use of the computer is, at best, difficult,

and often impossible because the user cannot see their own input or the computer’s visual

output.” This alleged defect “renders the device partially or wholly unusable.” And the

defect is “triggered and exacerbated when the display is opened or moved, such as when

the user folds the monitor into tent or tablet mode,” Gisairo alleges.

       Gisairo commenced this putative class-action lawsuit, arising from the alleged

defects in both the Yoga 730 and Flex 5 devices, on October 17, 2019. Lenovo moved to

dismiss Gisairo’s complaint on January 3, 2020. Gisairo filed an amended complaint

approximately one month later on February 10, 2020. The amended complaint alleges 10

counts against Lenovo. Counts I through V allege violations of the following statutes:

Minnesota Prevention of Consumer Fraud Act (MPCFA), Minnesota Deceptive Trade


                                               2
           CASE 0:19-cv-02727-WMW-LIB Doc. 45 Filed 02/02/21 Page 3 of 21




Practices Act (MDTPA), Minnesota Unlawful Trade Practices Act (MUTPA), Minnesota

False Statements in Advertising Act (MFSAA), and Minnesota’s Private Attorney General

Statute, respectively. Counts VI through X allege the following: breach of express

warranty in violation of the Magnuson-Moss Warranty Act, breach of implied warranty in

violation of the Magnuson-Moss Warranty Act, breach of implied warranty, breach of

express warranty, and unjust enrichment, respectively. Gisairo seeks both injunctive relief

and damages. Lenovo moves to dismiss Counts I–V, VII, VIII, and X, for lack of standing,

failure to plead with particularity, and failure to state a claim on which relief can be granted.

See Fed. R. Civ. P. 9(b), 12(b)(1), 12(b)(6).

                                         ANALYSIS

       Lenovo seeks to dismiss Gisairo’s complaint on various grounds, arguing that

Gisairo lacks standing, Gisairo fails to meet pleading requirements, and certain claims are

barred based on the alleged contract between the parties.1 These arguments are addressed

in turn.

     I.         Standing

       Lenovo argues that Gisairo lacks standing under Article III of the United States

Constitution to pursue claims relating to the Yoga 730 laptop model, a model that Gisairo

did not purchase. Gisairo argues that he has Article III standing to bring his claim based



1
       Lenovo also maintains that the economic-loss doctrine bars Gisairo’s Minnesota
statutory claims. Under Minnesota law, this doctrine applies only to common-law tort or
misrepresentation claims. See Minn. Stat. § 604.101; accord Daigle v. Ford Motor Co.,
713 F. Supp. 2d 822, 829 (D. Minn. 2010). Because such claims do not appear in the
complaint, this argument need not be addressed.


                                                3
        CASE 0:19-cv-02727-WMW-LIB Doc. 45 Filed 02/02/21 Page 4 of 21




on his purchase of the allegedly defective Flex 5 model and that he may represent a class

consisting of purchasers who experienced similar defects with their Yoga 730 laptops.

       The jurisdiction of federal courts extends only to actual cases or controversies. U.S.

Const. art. III, § 2, cl. 1; Neighborhood Transp. Network, Inc. v. Pena, 42 F.3d 1169, 1172

(8th Cir. 1994). To satisfy the case-or-controversy requirement of Article III, a plaintiff

must establish standing as an “indispensable part of the plaintiff’s case.” Lujan v. Defs. of

Wildlife, 504 U.S. 555, 561 (1992); accord Hargis v. Access Capital Funding, LLC, 674

F.3d 783, 790 (8th Cir. 2012). Standing is determined based on the facts as they existed

when the complaint was filed. Lujan, 504 U.S. at 569 n.4. As a jurisdictional prerequisite,

standing must be established before reaching the merits of a lawsuit, and a federal district

court must dismiss any aspect of a lawsuit over which the court lacks subject-matter

jurisdiction. City of Clarkson Valley v. Mineta, 495 F.3d 567, 569 (8th Cir. 2007); see Fed.

R. Civ. P. 12(h)(3). Therefore, the Court first addresses standing.

       To satisfy the requirements of standing, each plaintiff must (1) suffer an injury in

fact, (2) establish a causal relationship between the contested conduct and the alleged

injury, and (3) demonstrate that a favorable decision would redress the injury. City of

Clarkson Valley, 495 F.3d at 569; accord Hargis, 674 F.3d at 790. An injury in fact “must

be concrete, particularized, and actual or imminent.” Clapper v. Amnesty Int’l USA, 568

U.S. 398, 409 (2013) (internal quotation marks omitted). The purpose of the imminence

requirement “is to ensure that the alleged injury is not too speculative for Article III

purposes—that the injury is certainly impending.” Id. (internal quotation marks omitted).

Allegations of a possible future injury are insufficient to confer standing. Id.


                                              4
        CASE 0:19-cv-02727-WMW-LIB Doc. 45 Filed 02/02/21 Page 5 of 21




       Whether Gisairo has standing for products in the Lenovo line that he did not

purchase presents a question of law that pertains to the intersection of Article III standing

and class certification under Rule 23, Fed. R. Civ. P.

       In certain circumstances, questions of standing in a class-action case may be

postponed until after the class has been certified when class certification is “logically

antecedent” to standing. See Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 612 (1997)

(concluding that, because class-certification issues were “logically antecedent to the

existence of any Article III issues,” it was appropriate to address the class-certification

issues first); see also Ortiz v. Fibreboard Corp., 527 U.S. 815, 831 (1999) (describing

class-certification issues as “ ‘logically antecedent’ to Article III concerns”).

       Courts across the United States, including courts within the District of Minnesota,

have split on whether and in what circumstances Article III standing issues may be

postponed until after class certification when class certification is “logically antecedent” to

standing. In re Refrigerant Compressors Antitrust Litig., No. 2:09-md-02042, 2012 WL

2917365, at *5 (E.D. Mich. July 17, 2012) (internal quotation marks omitted) (recognizing

split); compare Barclay v. ICON Health & Fitness, Inc., No. 19-cv-2970 (ECT/DTS), 2020

WL 6083704, at *6 (D. Minn. Oct. 15, 2020) (concluding that the issue of whether plaintiffs

may “assert any claims concerning treadmill models that they did not purchase” is not an

issue of standing but instead “is better resolved at class certification”), with Chin v. Gen.

Mills, Inc., No. 12-2150 (MJD/TNL), 2013 WL 2320455, at *3–4 (D. Minn. June 3, 2013)

(holding that plaintiff who purchased one product lacked standing to challenge alleged

misrepresentations pertaining to another related product that plaintiff had not purchased).


                                               5
        CASE 0:19-cv-02727-WMW-LIB Doc. 45 Filed 02/02/21 Page 6 of 21




Indeed, it is widely acknowledged that the issue of whether class certification should be

reached before standing is a “difficult chicken-and-egg question.” Perez v. Nidek Co., 711

F.3d 1109, 1113 (9th Cir. 2013).

       Some courts have described a “growing consensus among district courts that class

certification is ‘logically antecedent,’ where its outcome will affect the Article III standing

determination, and the weight of authority holds that in general class certification should

come first.” Winfield v. Citibank, N.A., 842 F. Supp. 2d 560, 574 (S.D.N.Y. 2012) (internal

quotation marks omitted); accord In re Carrier IQ, Inc., 78 F. Supp. 3d 1051, 1074 (N.D.

Cal. 2015) (“[T]here is no rigid rule that precludes class certification from being addressed

before standing issues.”).

       Here, if addressed before the class-certification stage, determining whether Gisairo

has standing as to the claims arising from the Yoga 730 laptop model would affect whether

the putative class has standing as to claims arising from the Yoga 730 laptop model.

Therefore, class certification is logically antecedent to a determination of Article III

standing.

       Lenovo argues that Gisairo must have standing to assert his own individual claims

“before any class claims are relevant.” Without question, at least one named plaintiff must

have standing. In re SuperValu, Inc., 870 F.3d 763, 768 (8th Cir. 2017). And “[i]n the

context of defective products, ‘it is not enough for a plaintiff to allege that a product line

contains a defect or that a product is at risk for manifesting this defect; rather, the plaintiffs

must allege that their product actually exhibited the alleged defect.’ ” Wallace v. ConAgra

Foods, Inc., 747 F.3d 1025, 1030 (8th Cir. 2014) (quoting In re Zurn Pex Plumbing Prods.


                                                6
          CASE 0:19-cv-02727-WMW-LIB Doc. 45 Filed 02/02/21 Page 7 of 21




Liab. Litig., 644 F.3d 604, 616 (8th Cir. 2011)). Here, Gisairo does not merely allege that

certain Lenovo product lines contain a defect or that a product is at risk for manifesting

this defect. Rather, he alleges that the specific Flex 5 laptop that he purchased exhibited

the alleged defects and that the Yoga 730 exhibits those same defects. Therefore, Gisairo

has standing to assert his own individual claims as to the alleged defects in the Flex 5

laptop.

          Lenovo argues, however, that Gisairo fails to show sufficient similarity between the

Yoga 730 and the Flex 5. When constructing a limiting principle for standing as to non-

purchased products in a putative class-action lawsuit, courts evaluate whether “there are

substantial similarities in the accused products and whether there are similar

misrepresentations across product lines such that Plaintiffs’ injury is sufficiently similar to

that suffered by class members who purchased other accused products.” Brown v. Hain

Celestial Grp., Inc., 913 F. Supp. 2d 881, 891 (N.D. Cal. 2012); accord Barclay, 2020 WL

6083704, at *6 (observing that the relevant question is whether the products and alleged

misrepresentations are substantially similar and “the distinction between product types may

. . . create an issue [as to] the typicality of Plaintiffs’ claims or the adequacy of their

representation, which is better resolved at class certification”). This approach logically

permits a preliminary analysis of whether there is substantial similarity between the Flex 5

and the Yoga 730.2


2
        The Court expressly reserves making a determinative analysis of whether Gisairo
satisfies the typicality, adequacy, and commonality requirements for purposes of a Rule
23, Fed. R. Civ. P., motion for class certification for the unpurchased products, until any
such motion is made.


                                               7
          CASE 0:19-cv-02727-WMW-LIB Doc. 45 Filed 02/02/21 Page 8 of 21




          Here, Gisairo’s misrepresentation claims arise from two features of the allegedly

defective laptop models—360-degree flexibility and display quality. The Flex 5 and the

Yoga 730 are Lenovo laptop models with substantial similarities in that both were marketed

as 2-in-1 devices with 360-degree flexibility. And both Gisairo and the putative class

members       allegedly   suffered   substantially   similar   injuries,   namely,   allegedly

malfunctioning or nonfunctioning displays arising from issues related to an embedded

DisplayPort cable that both models use and the associated costs and frustrations arising

from Lenovo’s alleged failures to fix customers’ malfunctioning or nonfunctioning

displays. Consequently, there are substantial similarities between the Flex 5 and the Yoga

730 for purposes of resolving the pending motion to dismiss.

          In light of this conclusion, the issue of whether Gisairo has standing to represent

putative class members who purchased Yoga 730 laptops is deferred until the class-

certification stage.

    II.          Failure to State a Claim Under Federal Rule of Civil Procedure 12(b)(6)

          Lenovo also argues that several of Gisairo’s claims must be dismissed for failure to

state a claim on which relief can be granted. A complaint must allege sufficient facts such

that, when accepted as true, a facially plausible claim to relief is stated. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). If a complaint fails to state a claim on which relief can be

granted, dismissal is warranted. See Fed. R. Civ. P. 12(b)(6). When determining whether

a complaint states a facially plausible claim, a district court accepts the factual allegations

in the complaint as true and draws all reasonable inferences in the plaintiff’s favor.

Blankenship v. USA Truck, Inc., 601 F.3d 852, 853 (8th Cir. 2010). Factual allegations


                                               8
           CASE 0:19-cv-02727-WMW-LIB Doc. 45 Filed 02/02/21 Page 9 of 21




must be sufficient to “raise a right to relief above the speculative level” and “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570

(2007). Mere “labels and conclusions” are insufficient, as is a “formulaic recitation of the

elements of a cause of action.” Id. at 555. And legal conclusions couched as factual

allegations may be disregarded. See Iqbal, 556 U.S. at 679. The Court addresses each of

Lenovo’s arguments in turn.

       A.       Public Benefit (Counts I, III, and V)

           Lenovo argues that Gisairo’s claims under the MPCFA (Count I), MUTPA

(Count III), and pursuant to Minnesota’s private attorney general statute (Count V) fail to

adequately allege that this action serves a “public benefit.” Gisairo counters that Lenovo’s

argument fails because Lenovo continues to advertise or sell the Flex 5 and the Yoga 730

laptops and injunctive relief would prevent harm to consumers who are unaware of the

defects.

       Private plaintiffs who seek remedies for a violation of Minnesota’s consumer-

protection statutes must do so through Minnesota’s private attorney general statute (Private

AG Statute). Minn. Stat. § 8.31, subdiv. 3a; Buetow v. A.L.S. Enters., Inc., 650 F.3d 1178,

1184 (8th Cir. 2011). This includes violations arising under the MPCFA and MUTPA. Id.,

at subdiv. 1. A plaintiff may use the Private AG Statute to pursue civil remedies only if

the plaintiff can demonstrate that the action serves a “public benefit.” Ly v. Nystrom, 615

N.W.2d 302, 314 (Minn. 2000). Although “the public benefit requirement is not onerous,

it is a necessary element of a plaintiff’s cause of action under the [Private AG Statute].”




                                              9
       CASE 0:19-cv-02727-WMW-LIB Doc. 45 Filed 02/02/21 Page 10 of 21




Select Comfort Corp. v. Tempur Sealy Int’l, Inc., 11 F. Supp. 3d 933, 937 (D. Minn. 2014)

(citations omitted) (internal quotation marks omitted).

       “Minnesota courts have not definitively delineated what factors are necessary to

establish a public benefit,” however a court may examine “the degree to which the

defendants’ alleged misrepresentations affected the public; the form of the alleged

misrepresentation; the kind of relief sought; and whether the alleged misrepresentations are

ongoing.” Id. (internal quotation marks omitted). When plaintiffs seek only damages,

courts typically find no public benefit. Id. And whether the complaint includes a request

for injunctive relief is not dispositive. Id. Generally, a public benefit is found “when the

plaintiff seeks relief primarily aimed at altering the defendant’s conduct (usually, but not

always, through an injunction) rather than seeking remedies for past wrongs (typically

through damages).” Id. at 938 (quoting Buetow v. A.L.S. Enter., Inc., 888 F. Supp. 2d 956,

960 (D. Minn. 2012)). Individual damages enrich or reimburse the plaintiff, they do not

advance the public interest. Id.

       Gisairo identifies the following allegations to demonstrate that he has adequately

alleged a public benefit: (1) Lenovo engaged in false and misleading marketing of the Flex

5 and Yoga 730 laptops through its website and YouTube channel; (2) Lenovo’s

misrepresentations of the way in which the Flex 5 and Yoga 730 laptops could be used

were made to public consumers who viewed the devices on Lenovo’s website; (3) Lenovo

misrepresented the ability of the Flex 5 and Yoga 730 laptops to fully function as a 2-in-1

computer on its website and through other marketing and sales practices; (4) a market

remains for the Flex 5 laptops that Lenovo continues to advertise through its website; and


                                            10
       CASE 0:19-cv-02727-WMW-LIB Doc. 45 Filed 02/02/21 Page 11 of 21




(5) the Flex 5 and Yoga 730 laptops are similarly designed and manufactured with a defect

that makes them unfit for their intended purpose. Gisairo adds that these practices impact

the public at large.

        But these allegations merely suggest Lenovo’s alleged misrepresentations are

directed to the general public. Although courts have concluded that a public benefit exists

for claims “eliminating false or misleading advertising, [courts] have not held that this

establishes a per se public benefit” and allegations that merely “address false advertising

to the general public are not enough to establish a public benefit.” Select Comfort, 11 F.

Supp. 3d at 938; see, e.g., Select Comfort Corp. v. Sleep Better Store, LLC, 796 F. Supp.

2d 981, 986–87 (D. Minn. 2011) (holding that claims of misleading advertising to the

general public supported plaintiff’s claim that it alleged a public benefit, but that plaintiff

nonetheless failed to sufficiently allege a public benefit); accord Pecarina v. Tokai Corp.,

No. CUV,01-1655 ADM/AJB, 2002 WL 1023153, at *5 (D. Minn. May 20, 2002) (finding

plaintiffs failed to demonstrate a public benefit even though they alleged false advertising

perpetrated to the consuming public with respect to faulty lighters).

        Gisairo makes a single conclusory allegation that “[t]his action will benefit the

public interest and therefore meets the requirements of Minnesota’s Private Attorney

General Statute.” But this allegation fails to address how or why there is any public benefit

to the action. Select Comfort, 11 F. Supp. 3d at 939. Moreover, the primary relief sought

by Gisairo is injunctive relief and monetary damages for past harm. The relief sought does

not appear to be primarily directed to altering Lenovo’s conduct but instead to receiving

monetary damages. Buetow, 888 F. Supp. 2d at 960; see also Select Comfort, 11 F. Supp.


                                              11
       CASE 0:19-cv-02727-WMW-LIB Doc. 45 Filed 02/02/21 Page 12 of 21




3d at 939 (observing that, even though plaintiff sought to “enjoin Defendant from

continuing its false advertising and marketing,” the relief sought was not primarily aimed

at altering the defendant’s conduct because the complaint requested “payment of damages

. . . all profits and/or ill-gotten gains” (internal quotation marks omitted)). To the extent

that Gisairo seeks monetary damages in connection with his claims for past harm, there is

no public benefit. See, e.g., Buetow, 888 F. Supp. 2d at 961 (explaining that “seeking

remedies for past wrongs . . . through damages” typically does not satisfy the public-benefit

requirement); Kinetic Co. v. Medtronic, Inc., 672 F. Supp. 2d 933, 946 (D. Minn. 2009)

(observing that, when “a product is recalled from the market before a lawsuit is filed, a

plaintiff may not be able to argue that ‘but for’ its lawsuit, a defendant would have

continued to make false representations” in order to demonstrate a public benefit). Without

more, allegations of false or misleading advertising, as Gisairo alleges in the complaint,

are insufficient to establish a public benefit. Select Comfort, 11 F. Supp. 3d at 938.

        The parties also disagree as to whether the alleged misrepresentations are ongoing.

Courts in this District have found no public benefit when a product no longer is sold or the

allegedly false advertisements have ceased. Buetow, 888 F. Supp. 2d at 961; Overen v.

Hasbro, Inc., No. 07-1430, 2007 WL 2695792, at *3 (D. Minn. Sept. 12, 2007) (when “the

product at issue . . . is no longer being sold, and the advertising used to support that product

is likewise no longer being used,” there is no public benefit). Gisairo represents that the

Flex 5 is still being sold, but Lenovo maintains that the Flex 5 is no longer available for




                                              12
         CASE 0:19-cv-02727-WMW-LIB Doc. 45 Filed 02/02/21 Page 13 of 21




sale. It is undisputed, however, that the Yoga 730 is being sold.3 Yet because there are

sufficient facts to support the Court’s foregoing analysis as to the other public-benefit

factors, the Court need not resolve any dispute as to whether any particular product is still

being sold.

         In summary, because Gisairo has alleged insufficient facts to establish that the

action serves a public benefit, the Court grants Lenovo’s motion to dismiss Counts I, III,

and V.

         B.    Minnesota Deceptive Trade Practices Act (Count II)

         Lenovo argues that Gisairo’s MDTPA (Count II) claim fails because he does not

allege an irreparable injury or threat of future harm to himself.

         The sole remedy under the MDTPA is injunctive relief. Nelson v. Am. Fam. Mut.

Ins. Co., 262 F. Supp. 3d 835, 862 (D. Minn. 2017), aff’d, 899 F.3d 475 (8th Cir. 2018).

To withstand a motion to dismiss, a plaintiff asserting a claim under the MDTPA “must

allege an irreparable injury or threat of future harm” to the plaintiff. Knotts v. Nissan N.

Am., Inc., 346 F. Supp. 3d 1310, 1328 (D. Minn. 2018) (citing Johnson v. Bobcat Co., 175

F. Supp. 3d 1130, 1140 (D. Minn. 2016)); see also Damon v. Groteboer, 937 F. Supp. 2d

1048, 1071 (D. Minn. 2013) (dismissing MDTPA claim for failure to present evidence of

a risk of future harm). Here, Gisairo has not alleged an irreparable injury. Therefore, to

survive Lenovo’s motion to dismiss, Gisairo must allege a threat of future harm. Gisairo



3
       As of the date of this Order, some of the hyperlinks to Lenovo’s website included
in the complaint appear to indicate that Lenovo no longer sells some or all Yoga 730
models.


                                             13
       CASE 0:19-cv-02727-WMW-LIB Doc. 45 Filed 02/02/21 Page 14 of 21




argues that if he were “to purchase another laptop from Defendant, he could not know for

certain whether the [d]efect would be present with that product as well.” But as it is

uncertain that Gisairo will face this harm, this contention is merely speculative. Because

Gisairo’s complaint fails to allege nonspeculative future harm as to himself, his MDTPA

claim fails.

       Accordingly, the Court grants Lenovo’s motion to dismiss Count II.

       C.      MFSAA Claim (Count IV)

       Lenovo argues that Gisairo’s MFSAA claim (Count IV) must be dismissed because

Gisairo fails to plead that Lenovo’s allegedly false statements were made or viewed in

Minnesota.

       To plead a MFSAA claim adequately, a party must allege, among other elements,

that the defendant’s false statements occurred in Minnesota. Minn. Stat. § 325F.67

(requiring allegedly false statements to have been made “in this state”); Knotts, 346 F. Supp.

3d at 1326–27 (dismissing MFSAA claim because plaintiff did not allege that “Plaintiff

viewed [the advertisement], when he viewed it, and if he viewed it in Minnesota”). Here

Gisairo’s complaint, however, lacks any allegation that he viewed Lenovo’s statements

regarding the Flex 5 in Minnesota.

       For this reason, the Court grants Lenovo’s motion to dismiss Count IV.4



4
       Because Lenovo’s motion to dismiss Counts I through V is granted on the basis that
Gisairo has failed to state a claim as to these counts, the Court need not address Lenovo’s
alternative arguments that Gisairo has failed to satisfy the Rule 9(b), Fed. R. Civ. P.,
pleading standards for these claims and that these claims are based on nonactionable
puffery.


                                             14
       CASE 0:19-cv-02727-WMW-LIB Doc. 45 Filed 02/02/21 Page 15 of 21




       D.     Breach-of-Implied-Warranty Claims (Counts VII and VIII)

       Lenovo argues that Gisairo’s breach-of-implied-warranty claims (Counts VII and

VIII) brought under the Magnuson-Moss Warranty Act (MMWA) and Minnesota state law,

respectively, must be dismissed because Lenovo’s limited express warranty disclaims any

implied warranties.

       “The MMWA grants the holder of a limited warranty a federal cause of action for a

breach of warranty under the applicable state law.” Sipe v. Workhorse Custom Chassis,

LLC, 572 F.3d 525, 530 (8th Cir. 2009) (applying Minnesota law to an asserted MMWA

breach-of-warranty claim). To establish a breach of warranty under Minnesota law, there

must be a warranty, a breach of that warranty, and a causal link between the breach and the

alleged harm. Id. Minnesota law recognizes an implied warranty of fitness for a particular

purpose.     Luther v. Standard Conveyor Co., 89 N.W.2d 179, 183–84 (Minn.

1958) (observing that when “the buyer fully informs the seller of his particular needs and

the seller undertakes to supply an article suitable for the purpose intended, there is an

implied warranty that the article will be fit for that purpose”). Minnesota law also

recognizes an implied warranty of merchantability. Minn. Stat. § 336.2-314(1) (“Unless

excluded . . . , a warranty that the goods shall be merchantable is implied in a contract for

their sale if the seller is a merchant with respect to goods of that kind.”).

       A manufacturer may disclaim an implied warranty of merchantability or fitness.

Minn. Stat. § 336.2-316(2). Any claim challenging an implied warranty of merchantability

or fitness fails under such circumstances. Id. An implied warranty of merchantability is

disclaimed when the express language is conspicuous and mentions merchantability. Id.;



                                              15
       CASE 0:19-cv-02727-WMW-LIB Doc. 45 Filed 02/02/21 Page 16 of 21




accord Knotts, 346 F. Supp. 3d at 1321–22. Similarly, an implied warranty of fitness may

be disclaimed when the disclaimer is in “writing and conspicuous.” Minn. Stat. § 336.2-

316(2) (explaining that “[l]anguage to exclude all implied warranties of fitness is sufficient

if it states, for example, that ‘There are no warranties which extend beyond the description

on the face hereof’ ”); see also Minn. Stat. § 336.1-201(b)(10) (defining “conspicuous” to

include text “in capitals” and “in contrasting type, font, or color to the surrounding text”).

Whether disclaimer language is conspicuous is a question of law. See Am. Comput. Tr.

Leasing v. Jack Farrell Implement Co., 763 F. Supp. 1473, 1488 (D. Minn. 1991).

       Lenovo argues that Gisairo’s breach-of-warranty claims fail because Gisairo’s

implied-warranty claims were disclaimed by Lenovo’s limited warranty.                 Gisairo

challenges the application of this warranty on two grounds, first arguing that the warranty

is not conspicuous, and second arguing that the warranty is unconscionable and therefore

unenforceable. These arguments are addressed in turn.

       Lenovo’s Limited Express Warranty states in bold text and capitalized letters as

shown here:

              THIS   WARRANTY      IS  YOUR     EXCLUSIVE
              WARRANTY AND REPLACES ALL OTHER
              WARRANTIES OR CONDITIONS, EXPRESS OR
              IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY
              IMPLIED WARRANTIES OR CONDITIONS OF
              MERCHANTABILITY      OR   FITNESS   FOR   A
              PARTICULAR PURPOSE.

Lenovo’s Limited Express Warranty specifically disclaims the implied warranties of

merchantability or fitness. The warranty’s use of the term “MERCHANTABILITY”

paired with the conspicuous display of the language—namely, its bold font, capitalization,


                                             16
       CASE 0:19-cv-02727-WMW-LIB Doc. 45 Filed 02/02/21 Page 17 of 21




and location on the first page of the warranty—conspicuously disclaims the implied

warranty of merchantability. Minn. Stat. § 336.2-316(2). Similarly, the warranty’s

language that “THIS WARRANTY IS YOUR EXCLUSIVE WARRANTY AND

REPLACES ALL OTHER WARRANTIES” also conspicuously disclaims the implied

warranty of fitness and is consistent with the example of a disclaimer provided in the

statute. Id. Moreover, the United States Court of Appeals for the Eighth Circuit expressly

held that warranty disclaimer language substantially similar to the language at issue here

was valid and comported with the requirements of Minnesota law. See Transp. Corp. of

Am. v. Int’l Bus. Machines Corp., 30 F.3d 953, 959 (8th Cir. 1994) (assessing language

stating that “ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING,

BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY

AND FITNESS FOR A PARTICULAR PURPOSE”).                      Therefore, the disclaimer in

Lenovo’s limited warranty is conspicuous.

       Gisairo argues that Lenovo’s attempt to disclaim or limit its implied warranties is

unconscionable and unenforceable. Lenovo counters that Gisairo’s unconscionability

claims lack plausible facts and, therefore, fail to survive Lenovo’s motion to dismiss.

       Under Minnesota law, when a plaintiff alleges that a disclaimer is unconscionable,

“the parties shall be afforded a reasonable opportunity to present evidence as to its

commercial setting, purpose and effect to aid the court in making the determination.”

Minn. Stat. § 336.2-302(2). Courts interpreting Minn. Stat. § 336.2-302(2) have considered

whether the plaintiff has sufficiently alleged unconscionability. See McQueen v. Yamaha




                                            17
       CASE 0:19-cv-02727-WMW-LIB Doc. 45 Filed 02/02/21 Page 18 of 21




Motor Corp., U.S.A., ___ F. Supp. 3d ___, 2020 WL 5630006, at *10 (D. Minn. 2020); see

also Johnson, 175 F. Supp. 3d at 1144.

       Gisairo’s complaint alleges that “[a]ny attempt by Lenovo to disclaim or limit its

implied warranties is unconscionable and unenforceable under the circumstances here.”

Standing alone, this legal conclusion without a factual basis would be insufficient to meet

the pleading standards. See Iqbal, 556 U.S. at 679. But Gisairo also alleges that Lenovo

knowingly sold a defective product without informing consumers about the defect and that,

because of this knowledge, Lenovo’s attempts to limit its implied warranties are

unenforceable. Similar allegations have been found sufficient to survive a motion to

dismiss. See McQueen, 2020 WL 563006, at *10 (observing that, when a plaintiff alleges

unconscionability, the plaintiff must be afforded a reasonable opportunity to present

evidence thereof); Johnson, 175 F. Supp. 3d at 1144 (same). At this stage in the litigation,

the Court concludes that these claims in Gisairo’s complaint are sufficient. To the extent

that any argument for dismissal of Counts VII and VIII rests on a determination of

unconscionability, a decision on that matter is premature until the parties have had an

opportunity to submit evidence as to the disclaimer’s commercial setting, purpose, and

effect. See Johnson, 175 F. Supp. 3d at 1144.

       Accordingly, the Court denies Lenovo’s motion to dismiss Counts VII and VIII.

       E.     Unjust Enrichment (Count X)

       Lenovo also argues that Gisairo’s unjust enrichment claim (Count X) fails because

a contractual warranty governs the relationship between Lenovo and Gisairo.




                                            18
       CASE 0:19-cv-02727-WMW-LIB Doc. 45 Filed 02/02/21 Page 19 of 21




       To state a claim for unjust enrichment under Minnesota law, a plaintiff must allege

“that another party knowingly received something of value to which he was not entitled,

and that the circumstances are such that it would be unjust for that person to retain the

benefit.” Cobb v. PayLease LLC, 34 F. Supp. 3d 976, 989 (D. Minn. 2014) (internal

quotation marks omitted). Because Rule 8(d)(2)–(3), Fed. R. Civ. P., expressly permits a

party to plead alternative or inconsistent claims or defenses, courts routinely decline to

dismiss unjust-enrichment claims when pleaded in the alternative. See, e.g., United States

v. R.J. Zavoral & Sons, Inc., 894 F. Supp. 2d 1118, 1127 (D. Minn. 2012) (concluding that

plaintiff “may maintain this [unjust-enrichment] claim as [an] alternative claim for relief

under Rule 8 of the Federal Rules of Civil Procedure”); Cummins Law Office, P.A. v.

Norman Graphic Printing Co., 826 F. Supp. 2d 1127, 1130 (D. Minn. 2011) (observing

that courts “routinely permit the assertion of contract and quasi-contract claims together”

and declining to dismiss plaintiff’s unjust-enrichment claim on that basis).

       A claim for unjust enrichment fails when there is “no dispute that a written contract

governs the at-issue conduct.” HomeStar Prop. Sols., LLC v. Safeguard Props., LLC, 370

F. Supp. 3d 1020, 1029–30 (D. Minn. 2019). Indeed, such claims will be dismissed when

there is an adequate legal remedy available even if the claims giving rise to the legal remedy

were inadequately pled. Drobnak v. Andersen Corp., 561 F.3d 778, 786–87 (8th Cir. 2009)

(explaining that no claim for unjust enrichment lies when an adequate legal remedy exists

even if such a remedy were foreclosed by a party’s failure to meet the statutory notice and

Rule 9(b), Fed. R. Civ. P., pleading requirements); see also United States v. Bame, 721

F.3d 1025, 1031 (8th Cir. 2013) (recognizing that “it is the existence of an adequate legal


                                             19
       CASE 0:19-cv-02727-WMW-LIB Doc. 45 Filed 02/02/21 Page 20 of 21




remedy that precludes unjust enrichment recovery” even if “plaintiff failed to pursue

adequate legal remedies”).

      Gisairo sufficiently pleads an unjust-enrichment claim—that Lenovo knowingly

received payment in exchange for allegedly defective products and that Lenovo’s retention

of that payment is unjust because the benefit received was by way of false, deceptive, and

misleading marketing. But Gisairo’s unjust-enrichment claim is barred because Lenovo’s

Limited Express Warranty governs the party’s rights in this instance. In re Hardieplank

Fiber Cement Siding Litig., 284 F. Supp. 3d 918, 980 (D. Minn. 2018) (concluding that a

party’s unjust-enrichment claim was barred “because an enforceable contract exists

between the parties—the Limited Warranty”).

      Gisairo argues that, because his unjust-enrichment claim is pleaded in the alternative

as a stand-alone claim, it should be allowed to move forward. But an equitable claim does

not lie when the existence of an available legal remedy is undisputed. Loftness Specialized

Farm Equip., Inc. v. Twiestmeyer, 742 F.3d 845, 854 (8th Cir. 2014) (reasoning that the

dismissal of an unjust-enrichment claim was legally sound and plaintiffs “were not entitled

to plead unjust enrichment in the alternative because the parties’ relationships were

governed by various contracts,” and “[s]o long as an adequate legal remedy exists,

equitable remedies like unjust enrichment are not available”). Here, Gisairo does not argue

that the Limited Express Warranty fails to provide an adequate legal remedy. Therefore,

Gisairo cannot proceed with his unjust-enrichment claim.

       Accordingly, the Court grants Lenovo’s motion to dismiss Gisairo’s unjust-

enrichment claim, Count X.


                                            20
      CASE 0:19-cv-02727-WMW-LIB Doc. 45 Filed 02/02/21 Page 21 of 21




                                        ORDER

      Based on the foregoing analysis and all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED that Defendant Lenovo (United States) Inc.’s motion to

dismiss Plaintiff Martin Gisairo’s first amended complaint, (Dkt. 32), is GRANTED IN

PART and DENIED IN PART as follows:

      1.     Lenovo’s motion to dismiss Counts I, II, III, IV, V and X is GRANTED, and

those claims are DISMISSED WITHOUT PREJUDICE; and

      2.     Lenovo’s motion to dismiss Counts VII and VIII is DENIED.



Dated: February 2, 2021                                 s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge




                                            21
